Citation Nr: 0840396	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-41 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for chronic 
bronchitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from May 1968 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Remand is required in this appeal because the examination of 
record is insufficient upon which to base an appellate 
decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) 
(noting that remand may be required if record before the 
Board contains insufficient medical information).  Here, the 
veteran claims entitlement to an increased evaluation for his 
service-connected bronchitis.  In May 2006, the veteran was 
provided with a VA respiratory examination.  The examiner 
diagnosed chronic bronchitis, asthma, allergic rhinitis, and 
obstructive sleep apnea.  An x-ray showed chronic obstructive 
pulmonary disorder (COPD).  The examiner opined that 
bronchitis, asthma, and allergic rhinitis were all related to 
conditions noted on the veteran's discharge physical, but 
that obstructive sleep apnea was not related to the service-
connected disabilities.  One day later, in an addendum, the 
examiner opined that the COPD was more likely than not 
related to the veteran's long-standing smoking and that 
asthma, allergic rhinitis, and obstructive sleep apnea were 
not related to service.  One month later, in another 
addendum, the examiner noted that asthma, allergic rhinitis, 
and obstructive sleep apnea were not related to service.  The 
examiner noted that the abnormal findings on the pulmonary 
function tests (PFT) were consistent with COPD and not 
bronchitis.  The examiner also noted that the PFTs indicated 
severe COPD that was related to 35 years of smoking and 
bronchospasm with improvement with bronchodilators, 
consistent with asthma, but not bronchitis and not COPD.  

Thus, the examiner has opined that allergic rhinitis, asthma, 
and obstructive sleep apnea are related to active service and 
are not related to active service, but did not provide 
supporting rationale for either opinion.  The examiner also 
stated that the PFTs were consistent with COPD and were not 
consistent with COPD.  Thus, there is a lack of clarity 
regarding the PFT results and regarding whether any of the 
veteran's respiratory disorders, excluding COPD, are related 
to active service.  Accordingly, remand is required for 
clarification.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008). 

2.  The RO must contact the appropriate VA 
Medical Center and obtain and associate 
with the claims file all outstanding 
records, to include the pulmonary function 
tests conducted in May 2006.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact must 
clearly be documented in the claims file.

3.  After any additional records are 
associated with the claims file, the RO 
must afford the veteran an examination by 
a physician to determine the severity of 
his service-connected chronic bronchitis.  
The claims folder must be made available 
to the physician for review in conjunction 
with this examination.  All indicated 
tests, including a PFT, must be performed.  
The report of the examination must contain 
data pertaining to actual versus predicted 
values for Forced Expiratory Volume in one 
second (FEV-1), FEV-1/Forced Vital 
Capacity (FVC), and Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)).  The PFT must 
be performed post bronchodilator.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, whether any 
respiratory found, to include any findings 
of COPD, asthma, allergic rhinitis, and 
obstructive sleep apnea, are 1) caused or 
aggravated by active service and/or 2) 
caused or aggravated by the veteran's 
service-connected chronic bronchitis.  The 
examiner must also delineate, to the 
extent possible, the symptomatology 
associated with each distinct respiratory 
disorder.  If an opinion cannot be 
provided without resort to speculation, it 
must be noted in the report.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

